Citation Nr: 0527006	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  00-18 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis of the knees 
and spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in April 2003, at 
which time the Board denied the claim.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  As the result of a joint motion for 
remand, in a December 2003 order the Court vacated the 
Board's April 2003 decision and remanded the case to the 
Board.  The Board in turn remanded the case to the Appeals 
Management Center (AMC) for development.  That development 
has been completed and the case returned to the Board for 
further consideration of the appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the arthritis of the knees and spine is not related to 
an in-service disease or injury.


CONCLUSION OF LAW

Arthritis of the knees and spine was not incurred in or 
aggravated by active service, nor may the disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the arthritis in his knees and 
spine was caused by lifting heavy ammunition boxes during 
service.
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2001 and June 2004 
by informing him of the evidence required to establish 
entitlement to service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  The Board finds, therefore, that VA has fulfilled its 
duty to inform the veteran of the evidence he was responsible 
for submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the June 2001 and June 2004 notices were sent 
following the January 2000 decision, the veteran has had more 
than four years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following issuance of the notices the RO received 
additional evidence and re-adjudicated the substantive merits 
of the claim in April 2002 and February 2005 supplemental 
statements of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The Board 
finds, therefore, that the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified, and provided him a VA 
medical examination in October 1999.  The veteran presented 
testimony before a Veterans Law Judge in July 2002.  

Although the RO provided the veteran a VA medical 
examination, the examiner did not provide an opinion 
regarding the claimed nexus between his arthritis and an in-
service injury.  The Court has held, however, that VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

As will be more fully explained below, the veteran's service 
medical records are silent for any complaints or clinical 
findings attributed to arthritis or any disorder of the back 
or knees.  For this reason the Board finds that a medical 
opinion is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Duenas, 18 Vet. App. at 517.

The available evidence indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The evidence also indicates, however, 
that he is receiving benefits for narcolepsy and his 
psychiatric impairment, not arthritis.  The Board finds, 
therefore, that the medical evidence in the SSA claims file 
is not shown to be relevant to the issue on appeal, and that 
those records need not be considered in determining the 
merits of his claim.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992) (VA is obligated to obtain evidence that is 
shown to be relevant to the issue on appeal).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  
Analysis

The VA treatment records show that the veteran has 
degenerative joint disease (arthritis) in the spine and both 
knees.  His claim is, therefore, supported by medical 
evidence of a current diagnosis of disability.  The probative 
evidence does not show, however, that he incurred a related 
injury in service, or that the current disability is related 
to service.  Hickson, 12 Vet. App. at 253.  

As an initial matter the Board finds that arthritis did not 
become manifest to a degree of 10 percent or more within a 
year of the veteran's separation from service.  Consideration 
of the presumptive provisions applicable to chronic diseases 
does not, therefore, support a grant of service connection.  
See 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the spine or 
either knee.  When examined on separation from service in 
September 1966, the spine and both lower extremities were 
found to be normal.  

The veteran initially claimed entitlement to VA compensation 
benefits in January 1997, and did not then make any reference 
to a knee or spinal disability.  There is no documentation of 
him having any disability of the spine before April 1993, 
when an X-ray study revealed early degenerative changes in 
the cervical spine.  He did, however, receive treatment for 
other medical problems prior to 1993.  In September 1996 he 
reported having occasional low back pain, and in April 1997 
was found to have degenerative joint disease in the lumbar 
spine.  The VA treatment records noted in 1997 that he worked 
removing boilers from old houses and cleaned them.  He was 
also noted to be obese.  An X-ray study in October 1999 
showed mild degenerative joint disease in both knees.

The veteran has continued to receive treatment for pain in 
the back since April 1997, and the knees since October 1999.  
In September 1998 he reported having had low back pain for 
the previous two years.  In a July 2000 treatment record his 
VA physician noted that the veteran reported working as an 
ammunition technician in service, which involved lifting 
heavy boxes, and that the veteran believed that the heavy 
lifting caused the degenerative arthritis in his spine.  The 
physician provided the opinion that "it is potentially 
possible that the abuse his joints endured during the service 
could have contributed to the [degenerative joint disease] 
and the chronic pain that he has today."

The veteran relies on the medical opinion documented in July 
2000 as evidence that his arthritis was caused by heavy 
lifting in service.  The Court has held, however, that an 
opinion phrased in terms of "may" or "could" is too 
speculative to be probative.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); see also Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996) (a physician's generic statement about 
the possibility of a connection between an injury and disease 
is too general and inconclusive to be probative).  The 
physician in this case found only that it was "potentially 
possible" for the heavy lifting to have "contributed to," 
not caused, the currently diagnosed degenerative joint 
disease.  The physician also assumed that the heavy lifting 
had resulted in "abuse of the joints," which is not 
substantiated by any contemporaneous evidence.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative of 
etiology).  Furthermore, the physician did not provide any 
rationale for the opinion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence).  For these reasons the Board 
finds that the July 2000 medical opinion is not probative of 
a nexus between the currently diagnosed degenerative joint 
disease in the knees and spine and any in-service injury.  

During the July 2002 hearing the veteran denied having 
incurred any injury to the spine or knees or having had any 
symptoms in those joints during service.  He testified that 
he began having pain in the joints when he was in his late 
30s or early 40s, which would be approximately 15 years after 
he was separated from service.  Although his spouse testified 
that he had back pain since she met him in 1977, her 
statement is contradicted by the veteran's statement and the 
medical records showing that the back pain began in 1996.  
Regardless, based on the spouse's statement the onset of back 
pain would still have occurred eight years after his 
separation from service.

The veteran has asserted that the degenerative joint disease 
in his spine and both knees was caused by lifting heavy boxes 
of ammunition while in service.  As a lay person the veteran 
is competent to provide evidence of observable symptoms.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  He has, 
however, denied having any symptoms in service.  He is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
His statements are not probative, therefore, of a nexus 
between the currently diagnosed degenerative joint disease 
and any incident of service.

In summary, the evidence does not show that the veteran 
incurred a related disease or injury during service and there 
is no probative evidence showing a nexus to service.  For 
these reasons the Board finds that the criteria for a grant 
of service connection are not met, and that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for arthritis of the spine and knees.


ORDER

The claim of entitlement to service connection for arthritis 
of the spine and knees is denied.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


